ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: While on business in Idaho, the respondent, who practices in Marion County, visited a park where he offered two young men money to find "male companionship" for him. The respondent subsequently requested a 16-year-old boy engage in a sexual act with him. The boy refused and walked away. The respondent pleaded guilty to two misdemeanor charges of attempted injury to a child and disturbing the peace. He was sentenced to a suspended sentence of 180 days in jail, fined $300, placed on probation for two years, and ordered to undergo counseling during the probation period.
Violations: The respondent violated Ind. Professional Conduct Rule 84(b), which prohibits attorneys from engaging in criminal acts reflecting adversely on the attorney's honesty, trustworthiness or fitness as an attorney in other respects.
Discipline: Six-month suspension without automatic reinstatement.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. The respondent is hereby suspended from the practice of law in Indiana for a period of six months, effective April 15, 2002, after which he is eligible to seek reinstatement under Admis.Dise.R. 28(4). Costs of this proceeding are assessed against the respondent.
The Clerk is directed to send copies of this order to the respondent or his attorney; to the Disciplinary Commission; to the hearing officer, the Hon. Cynthia S. Emkes; and to all entities specified in Admis.Dise.R. 23(8)(d).
SHEPARD, C.J., and SULLIVAN, BOEHM, and RUCKER, JJ., concur.
DICKSON, J., dissents, believing the discipline imposed is grossly inadequate.